COURT OF APPEALS NO :[2-J5 ~OQ[90f FILED
                       TRIAL      COURT   NO:   3-42362

IN RE BILLY ROSS    SIMS,   Pro    se                       IN
                                                       COURT OF
                                                  TWELFTH DIST


                   AFFIDAVIT OF         INABILITY TO PAY COST         TYLER
                                                                  _CATHY
    My name is Billy Ross Sims . I am a prisoner in
and I am of sound mind and capable of making this affidavit -
The facts stated in this affidavit are within my personal knowledge
and are true and correct- I declare I am unable to pay the cost of
this appellate action and too poor to afford counsel . I am indigent
within the meaning of the term under state law.
    I.     I an presently incarcerated at the Powledge Unit of the
           TDCJ-CID, where I am not allowed to earn or handle money-
    2.     I have no spousal, support or income from any spouse .
    3.     Due to an adverse ruling by the trial court I have a zero
           balance in my inmate trust fund account as of 7-17-15.
    4.     During my incarceration I receive $133.17 a month from a
           VA disability exempt from seizure, levy, attachment or
           assignment . I rarely get a gift of money from family and
           my sole income is the VA benefit.
    5.     I do not own any interest in realty, stocks, bonds or bank
           accounts nor receive any interest or dividend income from
           any   source.
    6.     I have! no dependents.
    7.     I have' a total debt of approximately $20,000.00.
    8.     My monthly expenses are about $133.00.
    9.     I have no ability to obtain a loan for the costs due to
           my incarceration and unemployment.
    10 .   I have no attorney providing free legal services without
           a contingency fee .
    II.    No attorney has agreed to pa; or advance court costs.
    12.    I lack the skill, and have no access to equipment necessary
           to orepare an appendix or to make extensive copies of the
           documents involved in this case and I cannot afford to pay
           to have the record transcribed or provided to this court .
    13,    On 6-30-15. the trial court judge initialed an Order of
           Dismissal in this cause and ordered the department to
           seize my ITF account to pay cost and fees under Chapter 14
           Tex.Civ .Prac-Rem.Code, with no jurisdiction to do so, thus
           causing me to file this appellate process to set aside the
           bad faith ruling. I do not know the cost of the clerk's
           record necessary for this appeal process.
    I, Billy Ross Sims, 511649, being presently incarcerated in the
    TDCJ declare under penalty of perjury that the foregoing is true
    and correct* Signed this 27th Day of 2015,

                                           BILLY R. SIMS,   511649
                                           1400 FM 3452, Palestine, TX 75803